Case 2:14-cr-00858-SPL Document 475 Filed 07/15/20 Page 1 of 6
Case 2:14-cr-00858-SPL Document 475 Filed 07/15/20 Page 2 of 6
              Case 2:14-cr-00858-SPL Document 475 Filed 07/15/20 Page 3 of 6




uf _
   VVl,d)"   ~~
§J_,,Wl.£/.·~1
Case 2:14-cr-00858-SPL Document 475 Filed 07/15/20 Page 4 of 6
Case 2:14-cr-00858-SPL Document 475 Filed 07/15/20 Page 5 of 6
                                 Case 2:14-cr-00858-SPL Document 475 Filed 07/15/20 Page 6 of 6
            ~ ~ ~ --•.



            #f(751io7c(
                                                                          ...,__;,.
                                                                           '11·~·· .]~,;_;·11=· ·~,_..,_,,.-:_,
                                                                                                    -J~".\  ,     . ,r,>.,J
                                                                                                                    :r:•?"1:· .C. .J· •t ..

            C· If, b< C· ( Cv1-iJ-(ooo -A)
            fo.6w63o0
                                                                   U.5~ J,~ ~
            Jrh~ I ~                                               l(ol { J ~ ~                                       ~
                                                                   P~ r ~
                       8~;{3~
                                                                                                                                              RECEIVED
                                                                                           f s<JO i                                             JUL 15 io20




                                             ·'   ,.



        l


\   I
                                                                                                                                                     .
                                                                                                                                                              /
